 
 CONSULTING AGREEMENT
 
 
Consulting Agreement, dated as of March 1, 2019 (this “Agreement”), between
Scientific Industries Inc., a Delaware Corporation (the “Company”), and John A.
Moore (“Moore”).
 
WHEREAS, Moore has been a Director of the Company since January 23, 2019;
 
WHEREAS, the Company desires that commencing with the date hereof, Moore be
available to provide consulting services as to the operations of the Company and
of Scientific Bioprocessing Inc. (“SBI”), principally with respect to the
business development and strategy of SBI, and Moore desires to make himself
available to provide such services on a timely basis at the reasonable request
of the Company.
 
NOW THEREFORE, IT IS HEREBY AGREED as follows:
 
1. Moore agrees at the reasonable request of the Chief Executive Officer of the
Company or such other officer of the Company designated by the Board of
Directors of the Company, to advise and consult with such officer or an employee
of the Company designated by such officer as to the operations of the Company
and of SBI, including, but not limited to strategy, planning, administration,
sales, operations, etc., as to SBI.
 
2. In no event shall Moore be required to perform any consulting services as to
which he reasonably and timely objects based on location, period or nature of
the services requested.
 
3. Subject to the prior written approval of the Chief Executive Officer of the
Company, Moore is authorized to incur on behalf of the Company reasonable and
necessary expenses in connection with the performance of his services on behalf
of the Company or SBI hereunder, it being understood that he is not entitled to
receive any health, pension or other benefits provided or made available to
employees of the Company or of SBI.
 
4. For each full month that services are provided, the Company shall pay or
cause SBI to pay Moore a fee of $10,000 in cash and issue to Moore that number
of stock options with a grant date fair value of $3,000 as measured using the
Black-Scholes option pricing model. The options shall be issued in accordance
with the terms and conditions set forth in the Company’s 2012 Stock Option Plan.
Such compensation shall be pro-rated for services provided for a partial month.
Moore shall submit to the Chief Executive Officer of the Company a written
report by the third business day following the end of each calendar month during
the Term as to the number of hours he provided consulting services and a brief
description of the services or matters for which he rendered consulting
services, and the description of the out-of-pocket expenses incurred pursuant to
Paragraph 3 hereof. The Company shall pay or cause SBI to pay Moore upon receipt
of his invoice the fees and expenses set forth therein which were incurred for
the services provided pursuant to this Agreement.
 
5. None of the consulting services to be performed pursuant to this Agreement
shall include the services or time Moore provides as or in connection with his
duties as a Director of the Company or a Director of SBI.
 
6. The services being provided hereunder shall be provided by Moore in his
capacity as an independent contractor.
 
7. The “Term” of this Agreement shall be the six-month period ending August 31,
2019, unless terminated earlier by written notice by the Company or Moore
delivered to the other. At the end of the Term, this Agreement may be renewed by
the mutual written agreement of the parties hereto.
 
8. Consultant agrees to execute and deliver to the Company the Confidentiality
Information Agreement and Non-Competition Agreement, in the form of Exhibits A
and B attached hereto which agreements shall survive the expiration or
termination of this Agreement for whatever reason.
 
9. This Agreement shall be deemed to have been made in the State of New York and
shall be governed by and construed in accordance with the laws of the State of
New York without regard to conflict of law rules thereof.
 
10. If any restriction contained in this Agreement shall be deemed to be
invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby
 
 
 



 
 
 SCIENTIFIC INDUSTRIES, INC.
 
 
/s/ John A. Moore

 
 
/s/ Helena R. Santos

 
John A. Moore

 
 
Helena R. Santos

 

 
 
President and Chief Executive Officer


 



 


 
233495

 
 
 
Exhibit A
 
Confidential Information Agreement
 
 
February 28, 2019
 
 
Dear John:
 
This letter, when executed by the parties hereto, will constitute an agreement
between Scientific Industries, Inc., a Delaware corporation (the "Company"),
with its principal office in Bohemia, New York and which owns the outstanding
capital stock of Scientific Bioprocessing, Inc., a Delaware Corporation (“SBI”),
and John A. Moore ("Consultant") with respect to certain aspects of their
continuing consulting relationship under the terms and conditions set forth
below.
 
1.           The Company has engaged Consultant to perform principally on behalf
of SBI, consulting services and Consultant desires to perform such services, as
set forth in a separate agreement (the "Consulting Agreement"), during the
period set forth in the Consulting Agreement (the “Term of Engagement”). As an
inducement to the Company to engage Consultant as aforesaid, the parties hereto
set forth the following additional terms and conditions.
 
2.           (a)           During and after the Term of Engagement, Consultant
will not, directly or indirectly, disclose to any person, or use or otherwise
exploit for the benefit of Consultant or for the benefit of anyone other than
the Company or SBI, any Confidential Information (as defined below). Consultant
shall have no obligation hereunder to keep confidential any Confidential
Information if and to the extent disclosure is specifically required by law;
provided, however, that in the event disclosure is required by applicable law,
Consultant shall provide the Company or SBI, as the case may be, with prompt
notice of such requirement, prior to making any disclosure, so that the Company
or SBI may seek an appropriate protective order.
 
(b)           At the request of the Company, Consultant agrees to deliver to the
Company or SBI, as the case may be, at any time during the Term of Engagement,
or thereafter if secured later, all Confidential Information which Consultant
may possess or control. Consultant agrees that all Confidential Information of
the Company or SBI (whether now or hereafter existing) conceived, discovered or
made by Consultant during the Term of Engagement exclusively belongs to the
Company or SBI, as the case may be (and not to Consultant). Consultant will
promptly disclose such Confidential Information to the Company or SBI, as the
case may be, and perform all actions reasonably requested by the Company or SBI
to establish and confirm such exclusive ownership. “Confidential Information”
means any confidential information including, without limitation, any patent,
patent application, copyright, trademark, trade name, service mark, service
name, "know-how", trade secrets, customer lists, vendor lists, accounting
records and other financial information, customer pricing and or terms, details
of client or consultant contracts, pricing policies, cost information,
operational methods, marketing plans or strategies, product development
techniques or plans, business acquisition plans or any portion or phase of any
business, scientific or technical information, ideas, discoveries, designs,
computer programs (including source or object codes), processes, procedures,
formulae, improvements, information relating to the products currently being
sold, developed or contemplated, by the Company or its subsidiaries, including
SBI (collectively, the “Company Group”), or which hereinafter may be sold,
developed or contemplated, by a member of the Company Group through the date of
termination of the Term of Engagement, including, but not limited to,
bioprocessing products, mixers, including vortex mixers, rotating, catalytic
research instruments, balances, scales, moisture analyzers, force gauges,
shaking or oscillating apparatus; thermoelectric apparatus; or any industrial or
laboratory processes, apparatus or equipment relating thereto (the “Products”)
or other proprietary or intellectual property of the Company Group members
whether or not in written or tangible form, and whether or not registered, and
including all memoranda, notes, summaries, plans, reports, records, documents
and other evidence thereof. The term “Confidential Information” does not
include, and there shall be no obligation hereunder with respect to, information
that becomes generally available to the public other than as a result of a
disclosure by Consultant not permissible hereunder.
 
3.           Consultant agrees to indemnify and save the Company and SBI, their
respective directors, officers, stockholders, agents, representatives, employees
and consultants (and such persons' respective affiliates) harmless from any and
all loss, damage, claims, liabilities, judgments and other cost and expense of
every kind and nature which may be incurred by such persons by reason of the
transactions contemplated by the Consulting Agreement or this letter agreement
or the breach of any representation, warranty, covenant or agreement contained
or refined to therein or herein (including, without limitation, reasonable
attorneys' fees and expenses), except in the case of such person’s own willful
default or gross negligence.
 
4.           The covenants, agreements, representations, and warranties
contained in or made pursuant to this letter agreement shall survive termination
of Consultant's engagement, irrespective of any investigation made by or on
behalf of any party. If any restriction contained in this letter agreement shall
be deemed to be invalid, illegal, or unenforceable by reason of the extent,
duration, or geographical scope thereof, or otherwise, then the court making
such determination shall have the right to reduce such extent, duration,
geographical scope, or other provisions hereof, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.
 
5.           This letter agreement shall be deemed to have been made in the
State of New York and shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflict of law rules thereof.
Any action, suit or proceeding arising out of, or in connection with, this
letter agreement shall be adjudicated in a court of competent jurisdiction
located in Nassau or Suffolk County, State of New York. The parties hereto
unconditionally waive any right to a trial by jury and any objection which
either of them may now or hereafter have to the establishment of venue as
aforementioned or that any action, suit or proceeding has been brought in an
inconvenient forum.
 
If Consultant is in agreement with the foregoing, please execute two copies of
this letter in the space provided below and return them to the undersigned.
 
 
Very truly yours,
 
 
 
 
Scientific Industries, Inc.
 
 
 
 
 

By:  
/s/ Helena R. Santos

 
 
 
Helena R. Santos

 
 
 
President and Chief Executive Officer

 

 
 
 
 
 

 
 
 
AGREED AND ACCEPTED TO:
 
 
 
 
 

By:  
/s/ John A. Moore

 
 
 
John A. Moore

 
 
 


 





 
  

 
 
 
 

 
                                                          Exhibit B
Non-Competition Agreement
 
 
February 28, 2019
 
 
Dear John:
 
This letter, when executed by the parties hereto, will constitute an agreement
between John A. Moore ("Consultant") and Scientific Industries, Inc., a Delaware
corporation (the “Company”), on behalf of itself and its subsidiaries including
Scientific Bioprocessing, Inc., a Delaware corporation (“SBI”, the Company, SBI
and the subsidiaries of the Company collectively, the “Company Group”), with
respect to certain aspects of your continuing relationship with members of the
Company Group, under the terms and conditions set forth below.
 
1.           The Company has engaged Consultant to perform services for the
Company, principally on behalf of SBI, and Consultant desires to perform such
services, on the terms and conditions which are the subject of a Consulting
Agreement for a period of time (the “Term of Engagement”) as more fully set
forth in such Consulting Agreement. In addition to the compensation to which
Consultant is already entitled, as a further inducement to the Company to engage
Consultant as aforesaid, the parties hereto set forth the following additional
terms and conditions.
 
2.           Consultant acknowledges that services to be provided by Consultant
resulting from his knowledge of the business and his prior relationship with the
Company, and the customers and competitors of the Company Group members,
principally SBI, are unique and that obtaining or use of same by a competitive
business or business similar to that of the Company or SBI would cause
irreparable injury to the Company or SBI, as the case may be. Consultant
covenants and agrees that:
 
(a)           From the date hereof through the date of termination of the Term
of Engagement, Consultant will not, without the express written approval of the
Board of Directors or the Chief Executive Officer of the Company, directly or
indirectly, own, manage, operate, control, invest or acquire an interest in, or
otherwise engage or participate in, or be associated with in any way, any
business which competes directly or indirectly with the business or proposed
business of a member of the Company Group (a "Competitive Business"); provided,
however, that Consultant may, directly or indirectly, with his spouse own,
invest or acquire an interest in the aggregate of up to two percent (2%) of the
capital stock of a corporation whose capital stock is traded publicly.
 
(b)           Additionally, from the date hereof through the date which is 18
months after the date of termination of the Term of Engagement (the “Restricted
Period”), Consultant will not, without the express written approval of the Board
of Directors or the Chief Executive Officer of the Company, directly or
indirectly, become associated with a Competitive Business, or otherwise engage
in or assist in any enterprise, which develops, markets, sells, manufactures or
designs products currently being sold, developed or contemplated, by a member of
the Company Group, or which hereinafter may be sold, developed or contemplated,
by a member of the Company Group, as of the date of termination of the Term of
Engagement, including, but not limited to, catalytic research instruments;
mixers, including vortex mixers, rotating, shaking or oscillating apparatus;
thermoelectric apparatus; or any industrial or laboratory processes, apparatus
or equipment relating thereto (the “Products”). Consultant may, during the
Restricted Period, become associated with a Competitive Business to the extent
association of the Consultant is not related in any way to the development,
manufacture, design, marketing or sale of the Products or products which are
intended to compete with the Products.
 
(c)           During the Restricted Period, Consultant will not, without the
express prior written approval of the Board of Directors or Chief Executive
Officer of the Company, (i) directly or indirectly, in one or a series of
transactions, recruit, solicit or otherwise induce or influence any proprietor,
partner, stockholder, lender, director, officer, employee, sales agent, joint
venturer, investor, lessor, supplier, customer, consultant, agent,
representative or any other person which has a business relationship with a
member of the Company Group or to cause such person to discontinue, reduce or
modify such employment, agency or business relationship with a member of the
Company Group, or (ii) employ or seek to employ or cause any Competitive
Business to employ or seek to employ any person or agent who is then (or was at
any time within one (1) year prior to the date the Competitive Business employs
or seeks to employ such person) engaged or retained by a member of the Company
Group.
 
(d)           Since a breach of the provisions of this paragraph 2 could not
adequately be compensated by money damages, the Company shall be entitled, in
addition to any other right and remedy available to it, to an appropriate order
from a court of competent jurisdiction restraining such breach or a threatened
breach, and in any such case, no bond or other security shall be required to be
posted in connection therewith, and Consultant hereby consents, to the issuance
of such order. Consultant agrees that the provisions of this paragraph 2 are
necessary and reasonable to protect the Company in the conduct of the business
of the Company Group. If any restriction contained in this paragraph 2 shall be
deemed to be invalid, illegal, or unenforceable by reason of the extent,
duration, or geographical scope thereof, or otherwise, then the court making
such determination shall have the right to reduce such extent, duration,
geographical scope, or other provisions hereof, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.
 
3.           Consultant agrees that from the date of this letter agreement and
continuing indefinitely thereafter, Consultant shall not say or do anything
which could disparage, undermine or be reasonably interpreted to denigrate the
capabilities, performance, integrity or reputation of any member of the Company
Group or any of its directors, officers, stockholders, agents, employees,
representatives or consultants.
 
4.           Consultant agrees to indemnify and save the Company and its
directors, officers, stockholders, agents, representatives, employees and
consultants (and such persons' respective affiliates) harmless from any and all
loss, damage, claims, liabilities, judgments and other cost and expense of every
kind and nature which may be incurred by such persons by reason of the breach of
any representation, warranty, covenant or agreement contained herein (including,
without limitation, reasonable attorneys' fees and expenses), except in the case
of such persons own willful default or gross negligence.
 
5.           The covenants, agreements, representations, and warranties
contained in or made pursuant to this letter agreement shall survive the
termination of the Term of Engagement, irrespective of any investigation made by
or on behalf of any party.
 
6.           This letter agreement shall be deemed to have been made in the
State of New York and shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflict of law rules thereof.
Any action, suit or proceeding arising out of, or in connection with, this
letter agreement shall be adjudicated in a court of competent jurisdiction
located in Nassau or Suffolk County, State of New York. The parties hereto
unconditionally waive any right to a trial by jury and any objection which
either of them may now or hereafter have to the establishment of venue as
aforementioned or that any action, suit or proceeding has been brought in an
inconvenient forum. If you are in agreement with the foregoing, please execute
two copies of this letter in the space provided below and return them to the
undersigned.
 
 


 
 
 
Scientific Industries, Inc.
 
 
 
 
 


By:  
/s/ Helena R. Santos
 
 
 
Helena R. Santos 
 
 
 
President and Chief Executive Officer

 

 
 
 
 
 



ACCEPTED AND AGREED TO:
 

 
 
 

By:  
/s/ John A. Moore

 
 
 
John A. Moore

 
 
 


 




 



 
 


 

